

EXHIBIT 10.4
REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (as it may be amended from time to time in
accordance with the terms hereof, the “Agreement”), dated as of June 30, 2014,
is made by and among Cross Country Healthcare, Inc., a Delaware corporation (the
“Company”) and the Noteholders from time to time party to the Convertible Note
Purchase Agreement (as defined below) and party hereto. Capitalized terms that
are not defined in this agreement shall have the meanings ascribed to them in
the Convertible Note Purchase Agreement.


RECITALS
WHEREAS, pursuant to the Convertible Note Purchase Agreement, the Company issued
and sold to the Noteholders $25,000,000 aggregate principal amount of its 8%
Senior Notes due June 30, 2020; and
WHEREAS, the parties desire to provide for, among other things, the grant of
registration rights with regard to the Registrable Securities (as defined
below);
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


AGREEMENT
Therefore, the parties hereto hereby agree as follows:


1.
EFFECTIVENESS; DEFINITIONS.

1.1.    Closing. This Agreement shall become effective immediately upon signing.
1.2.    Definitions. Certain terms are used in this Agreement as specifically
defined herein. These definitions are set forth or referred to in Section 5
hereof.
2.
REGISTRATION RIGHTS. The Company will perform and comply, and cause each of its
subsidiaries to perform and comply, with such of the following provisions as are
applicable to it. Each Holder will perform and comply with such of the following
provisions as are applicable to such Holder.

2.1.    Registration. On or prior to the Filing Deadline, the Company shall
prepare and file with the Commission a registration statement covering the
resale of all of the Registrable Securities not already covered by an existing
and effective registration statement for an offering to be made on a continuous
basis pursuant to Rule 415 or, if Rule 415 is not available for offers and sales
of the Registrable Securities, by such other means of distribution of the
Registrable Securities as the Company may determine with the Required
Noteholders’ prior written consent (the “Initial Registration Statement”). The
Company shall use its reasonable best efforts to cause






--------------------------------------------------------------------------------

EEXHIBIT

the Initial Registration Statement to be declared effective as promptly as
possible following the filing of such registration statement and, in any event,
no later than by March 31, 2015. The Initial Registration Statement shall be on
Form S-3 (except if the Company is then ineligible to register for resale of the
Registrable Securities on Form S-3 (or any successor form), the Initial
Registration Statement shall be on Form S-1).
2.2.    Demand Rights. At any time after the Filing Deadline, the Holders
holding a majority of Registrable Securities held by all Holders, by notice to
the Company specifying the intended method or methods of disposition, may
request that the Company effect the registration under the Securities Act for a
Public Offering of all or a specified part of the Registrable Securities;
provided, however, that if the Company is not then eligible to use Form S-3 (or
any successor or similar shortform registration statement) to effect such
registration, then the value of the Registrable Securities proposed to be sold
in such Public Offering shall be at least $2,500,000. The Company will then use
its reasonable best efforts to (i) effect the registration under the Securities
Act (by means of a shelf registration pursuant to Rule 415 under the Securities
Act if the Company is then eligible to use such registration) of the Registrable
Securities that the Company has been requested to register by such Holders, and
(ii) if requested by such Holders, obtain acceleration of the effective date of
the registration statement relating to such registration; provided, however,
that the Company shall not be obligated to take any action to effect any such
registration pursuant to this Section 2.2 under the following circumstances:
(a)    during the effectiveness of any Lock-Up Agreement entered into in
connection with any registration statement pertaining to an underwritten public
offering of securities of the Company for its own account (other than a Rule 145
Transaction, or a registration relating solely to employee benefit plans); or
(b)    if a registration statement requested under this Section 2 became
effective within the preceding 60 days.
2.2.2.    Form. Except as otherwise provided above or required by law, each
registration requested pursuant to Section 2 shall be effected by the filing of
a registration statement on Form S-3 (or any successor or similar form which
includes substantially the same information as would be required to be included
in a registration statement on such form as currently constituted), if the
Company is then eligible to use such registration statement; provided that (x)
if any registration pursuant to this Section 2 is proposed to be effected on
Form S-3 (or any successor or similar shortform registration statement) and the
Company is not then eligible to use such registration statement then the Company
will file a registration statement on Form S-1.
2.2.3.    Payment of Expenses. The Company shall pay all Registration Expenses
in connection with registrations of Registrable Securities pursuant to this
Agreement.
2.2.4.    Additional Procedures. If requested by the Holders holding a majority
of Registrable Securities held by all Holders, the Company will enter into an
underwriting agreement with the underwriters for such offering containing such
representations and warranties by the Company and the Holders and such other
terms and provisions as are

-2-
    



--------------------------------------------------------------------------------

EEXHIBIT

customarily contained in underwriting agreements with respect to secondary
distributions, including customary indemnity and contribution provisions
(subject, in each case, to the limitations on such liabilities set forth in this
Agreement).
2.2.5.    Suspension of Registration. If the filing, initial effectiveness or
continued use of a registration statement, including a shelf registration
statement pursuant to Rule 415 under the Securities Act, in respect of a
registration pursuant to Section 2.2 at any time (i) would require the Company
to make a public disclosure of material non-public information, which disclosure
in the good faith judgment of the Board both (A) would not be required to be
made at such time but for the filing, effectiveness or continued use of such
registration statement and (B) would not be in the best interests of the Company
or would have a material adverse effect on the Company or its business or on the
Company’s ability to effect a material proposed acquisition, disposition,
financing, reorganization, recapitalization or similar transaction, or (ii) if
the Company reasonably believes that effecting such registration would
materially and adversely affect an offering of securities of the Company, the
preparation of which is then contemplated, then the Company may, upon giving
prompt written notice of such action to the Holders participating in such
registration, delay the filing or initial effectiveness of, or suspend use of,
such registration statement; provided, that the Company shall not be permitted
to do so (A) more than two times during any 12 month period, (B) for a period
exceeding 30 days on any one occasion or (C) for a period exceeding 60 days in
any 12 month period. In the event the Company exercises its rights under the
preceding sentence, such Holders agree to suspend, promptly upon their receipt
of the notice referred to above, their use of any prospectus relating to such
registration in connection with any sale or offer to sell Registrable
Securities. The Company shall promptly notify such Holders of the expiration of
any period during which it exercised its rights under this Section 2.2.5. The
Company agrees that, in the event it exercises its rights under this Section
2.2.5, it shall, within 30 days (or 60 days, as applicable) following such
Holders’ receipt of the notice of suspension, update the suspended registration
statement as may be necessary to permit the Holders to resume use thereof in
connection with the offer and sale of their Registrable Securities in accordance
with applicable law. For the avoidance of doubt, this Section 2.2.5 does not
modify or affect the Filing Deadline or any of the Company’s obligations under
Section 2.1.
2.3.    Piggyback Registration Rights.
2.3.1.    Piggyback Registration.
(a)    General. Following the date of this Agreement, each time the Company
proposes to register any securities under the Securities Act on a form which
would permit registration of Registrable Securities for sale to the public for
its own account and/or for the account of any other Person (pursuant to Section
2.1, Section 2.2 or otherwise) for sale in a Public Offering (including each
time the Company proposes to offer securities to the public for its own account
and/or for the account of any other Person pursuant to an effective shelf
registration

-3-
    



--------------------------------------------------------------------------------

EEXHIBIT

statement pursuant to Rule 415 under the Securities Act), the Company will give
notice to the Holders of its intention to do so. Any Holder may, by written
response delivered to the Company within 10 days after the date of delivery of
such notice (or such shorter period as may reasonably be requested in connection
with the filing of any automatically effective registration statement or in
connection with an offering pursuant to an effective shelf registration),
request that all or a specified part of such Holder’s Registrable Securities be
included in such registration. The Company thereupon will use its reasonable
best efforts to cause to be included in such registration under the Securities
Act all Registrable Securities which the Company has been so requested to
register by such Holders; provided that (i) if, at any time after giving written
notice of its intention to register any securities, the Company shall determine
for any reason not to proceed with the proposed registration of the securities,
the Company may, at its election, give written notice of such determination to
each Holder and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration pursuant to this
Section 2.3.1 (but not from its obligation to pay the Registration Expenses in
connection therewith), and (ii) if such registration involves an underwritten
offering, all Holders requesting to be included in such registration and
electing to participate in such underwritten offering must sell their
Registrable Securities to the underwriters on the same terms and conditions as
apply to the Company (with such differences as may be customary or appropriate
in combined primary and secondary offerings). No registration of Registrable
Securities effected under this Section 2.3 shall relieve the Company of any of
its obligations to effect registrations of Registrable Securities pursuant to
Section 2.1 and 2.2 hereof.
(b)    Excluded Transactions. The Company shall not be obligated to effect any
registration of Registrable Securities under this Section 2.3 incidental to the
registration of any of its securities in connection with:
(i)        any Public Offering relating to employee benefit plans or dividend
reinvestment plans; or
(ii)        any Public Offering relating to the acquisition or merger after the
date hereof by the Company or any of its subsidiaries of or with any other
businesses unless such Public Offering is for the sale of securities in cash; or
(iii)        any Public Offering effected within November 27, 2014.
2.3.2.    Payment of Expenses. The Company will pay all Registration Expenses in
connection with registrations of Registrable Securities pursuant to this Section
2.3.
2.3.3.    Additional Procedures. Holders participating in any Public Offering
pursuant to this Section 2.3 shall take all such actions and execute all such
documents

-4-
    



--------------------------------------------------------------------------------

EEXHIBIT

and instruments that are reasonably requested by the Company to effect the sale
of their Registrable Securities in such Public Offering, including being parties
to the underwriting agreement entered into by the Company and any other selling
securityholders in connection therewith and being liable in respect of the
representations and warranties and the other agreements (including customary
selling shareholder representations, warranties, indemnifications and “lock-up”
agreements) for the benefit of the underwriters contained therein; provided,
however, that with respect to individual representations, warranties,
indemnities and agreements of sellers of Registrable Securities contained in
such underwriting agreement, the aggregate amount of such liability (including
contribution) thereunder shall be several and not joint and shall not exceed
such holder’s net proceeds from such offering.
2.3.4.     Registration Statement Form. The Company shall select the
registration statement form for any registration pursuant to this Section 2.3
(other than a registration that is also pursuant to Section 2.1 or 2.2);
provided that if any registration requested pursuant to this Section 2.3 is
proposed to be effected on Form S-3 (or any successor form) and is in connection
with an underwritten offering, and if the managing underwriter shall advise the
Company in writing that, in its opinion, it is of material importance to the
success of such proposed offering to include in such registration statement
information not required to be included pursuant to such form, then the Company
will supplement such registration statement as reasonably requested by such
managing underwriter.
2.4.    Certain Other Provisions.
2.4.1.    Underwriter’s Cutback. In connection with any registration of shares,
the underwriter may determine that marketing factors (including an adverse
effect on the per share offering price) require a limitation of the number of
shares to be underwritten. Notwithstanding any contrary provision of this
Section 2 and subject to the terms of this Section 2.4.1, the underwriter may
limit the number of shares which would otherwise be included in such
registration by excluding Registrable Securities from such registration, it
being understood that, if the registration in question involves a registration
for sale of securities initiated by the Company for the Company’s own account
(excluding, for the avoidance of doubt, any registration in satisfaction of the
Company’s obligations in Section 2.1 or 2.2), then the number of shares which
the Company seeks to have registered in such registration shall not be subject
to exclusion, in whole or in part, under this Section 2.4.1. Upon receipt of
notice from the underwriter of the need to reduce the number of shares to be
included in the registration, the Company shall advise all holders of the
Company’s securities that would otherwise be registered and underwritten
pursuant hereto, and the number of shares of such securities, including
Registrable Securities, that may be included in the registration shall be
allocated in the following manner, unless the underwriter shall determine that
marketing factors require a different allocation: shares, other than Registrable
Securities, requested to be included in such registration by other shareholders
shall be excluded unless the Company has granted registration rights

-5-
    



--------------------------------------------------------------------------------

EEXHIBIT

which are to be treated on an equal basis with Registrable Securities for the
purpose of the exercise of the underwriter cutback (such shares afforded such
equal treatment being “Parity Shares”); and, if a limitation on the number of
shares is still required, the number of Registrable Securities, Parity Shares
and other Shares that may be included in such registration shall be allocated
among the holders thereof in proportion, as nearly as practicable, as follows:
(a)    there shall be first allocated to each such Holder requesting that its
Registrable Securities or Parity Shares be registered in such registration a
number of such shares to be included in such registration equal to the lesser of
(A) the number of such shares requested to be registered by such holder, and (B)
a number of such shares equal to such holder’s Pro Rata Portion;
(b)    the balance, if any, not allocated pursuant to clause (a) above shall be
allocated to those holders requesting that their Registrable Securities or
Parity Shares be registered in such registration which requested to register a
number of such shares in excess of such holder’s Pro Rata Portion, pro rata to
each such holder based upon the number of Registrable Securities and Parity
Shares held by such holder, or in such other manner as the holders requesting
that their Registrable Securities or Parity Shares be registered in such
registration may otherwise agree; and
(c)    the balance, if any, not allocated pursuant to clause (b) above shall be
allocated to shares, other than Registrable Securities and Parity Shares,
requested to be included in such registration by other shareholders.
No securities excluded from the underwriting by reason of the underwriter’s
marketing limitation shall be included in such registration.


2.4.2.    [Intentionally Omitted].
2.4.3.    Registration Procedures. When the Company is required to effect a
registration of any Registrable Securities as provided in this Section 2, the
Company shall promptly:
(a)    prepare and (i) in any event within forty-five days (ten (10) business
days in the case of a Form S-3 registration) after the end of the period under
Section 2.3.1(a) within which a piggyback request for registration may be given
to the Company or (ii) in the case of a registration pursuant to Section 2.1,
prior to the Filing Deadline, file with the Commission a registration statement
with respect to such Registrable Securities and use its reasonable best efforts
to cause such registration statement to become effective as promptly as
practicable and in any event within ninety days of the initial filing (or no
later than March 31, 2015, in the case of a registration pursuant to Section
2.1);

-6-
    



--------------------------------------------------------------------------------

EEXHIBIT

(b)     prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective until all
Registrable Securities covered by such registration statement have been sold and
to comply with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all securities covered by such registration
statement during such period in accordance with the intended methods of
disposition by the seller or sellers thereof set forth in such registration
statement; provided that before filing a registration statement or prospectus,
or any amendments or supplements thereto in accordance with Sections 2.1, 2.2 or
2.3, the Company will furnish to counsel selected pursuant to Section 2.4.4
hereof copies of all documents proposed to be filed, which documents will be
subject to the review and comment of such counsel;
(c)    furnish to each Holder selling such Registrable Securities such number of
copies of such registration statement and of each amendment and supplement
thereto (in each case including all exhibits filed therewith), such number of
copies of the prospectus included in such registration statement (including each
preliminary prospectus and summary prospectus), in conformity with the
requirements of the Securities Act, and such other documents as such seller may
reasonably request in order to facilitate the disposition of the Registrable
Securities by such seller;
(d)    use its reasonable best efforts to register or qualify such Registrable
Securities covered by such registration in such jurisdictions as each selling
Holder shall reasonably request, and do any and all other acts and things which
may be reasonably necessary or advisable to enable such selling Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holder, except that the Company shall not for any such purpose be
required to qualify generally to do business as a foreign corporation in any
jurisdiction where, but for the requirements of this clause (d), it would not be
obligated to be so qualified or to consent to general service of process in any
such jurisdiction;
(e)    notify each Holder of any such Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the Company’s becoming
aware that the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing, and at
the request of any such Holder, prepare and furnish to such Holder a reasonable
number of copies of an amended or supplemental prospectus as may be necessary so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state

-7-
    



--------------------------------------------------------------------------------

EEXHIBIT

a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;
(f)    otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable (but not more than 18 months) after
the effective date of the registration statement, an earnings statement which
shall satisfy the provisions of Section 11(a) of the Securities Act;
(g)     (i) if such Registrable Securities are Shares (including Shares issuable
upon conversion, exchange or exercise of another security), use its reasonable
best efforts to list such Registrable Securities on any securities exchange on
which the Shares are then listed; and (ii) use its reasonable best efforts to
provide a transfer agent and registrar for such Registrable Securities covered
by such registration statement not later than the effective date of such
registration statement;
(h)    enter into such customary agreements (including an underwriting agreement
in customary form), which may include indemnification provisions in favor of
underwriters and other Persons, subject to Section 2.3.3, and take such other
actions as the Holders or the underwriters, if any, reasonably requested in
order to expedite or facilitate the disposition of such Registrable Securities;
(i)    obtain a “comfort” letter or letters from the Company’s independent
public accountants in customary form and covering matters of the type
customarily covered by “comfort” letters;
(j)    make available for inspection by any Holder selling such Registrable
Securities covered by such registration statement, by any managing underwriter
or underwriters participating in any disposition to be effected pursuant to such
registration statement and by any attorney, accountant or other agent retained
by any such Holder or any such managing underwriter(s), all pertinent financial
and other records, pertinent corporate documents and properties of the Company,
and cause all of the Company’s officers, directors and employees to supply all
information reasonably requested by any such Holder, underwriter, attorney,
accountant or agent in connection with such registration statement or
underwritten offering;
(k)    notify counsel (selected pursuant to Section 2.4.4 hereof) for the
Holders of Registrable Securities included in such registration statement and
the managing underwriter or agent, immediately, and confirm the notice in
writing (i) when the registration statement, or any post-effective amendment to
the registration statement, shall have become effective, or any supplement to
the prospectus or any amendment to the prospectus shall have been filed, (ii) of
the receipt of any comments from the Commission, (iii) of any request of the
Commission to amend the registration statement or amend or supplement the

-8-
    



--------------------------------------------------------------------------------

EEXHIBIT

prospectus or for additional information, and (iv) of the issuance by the
Commission of any stop order suspending the effectiveness of the registration
statement or of any order preventing or suspending the use of any preliminary
prospectus, or of the suspension of the qualification of the registration
statement for offering or sale in any jurisdiction, or of the institution or
threatening of any proceedings for any of such purposes;
(l)    use its reasonable best efforts to prevent the issuance of any stop order
suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any preliminary prospectus and, if any such
order is issued, to obtain the withdrawal of any such order as soon as
practicable;
(m)    if requested by the managing underwriter or agent or any Holder of
Registrable Securities covered by the registration statement, incorporate in a
prospectus supplement or post-effective amendment such information as the
managing underwriter or agent or such Holder reasonably requests to be included
therein, including, with respect to the number of Registrable Securities being
sold by such Holder to such underwriter or agent, the purchase price being paid
therefor by such underwriter or agent and with respect to any other terms of the
underwritten offering of the Registrable Securities to be sold in such offering;
and make all required filings of such prospectus supplement or post-effective
amendment as soon as practicable after being notified of the matters
incorporated in such prospectus supplement or post-effective amendment;
(n)    cooperate with the Holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement, and enable such securities to be in such denominations and registered
in such names as the managing underwriter or agent, if any, or such Holders may
request;
(o)    obtain for delivery to the Holders of Registrable Securities being
registered and to the underwriter or agent an opinion or opinions from counsel
for the Company in customary form and in form, substance and scope reasonably
satisfactory to such Holders, underwriters or agents and their counsel;
(p)    cooperate with each Holder selling Registrable Securities and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA; and
(q)    use its reasonable best efforts to make available the executive officers
of the Company to participate with the Holders of Registrable Securities and any
underwriters in any “road shows” that may be reasonably requested by the Holders
in connection with distribution of the Registrable Securities.

-9-
    



--------------------------------------------------------------------------------

EEXHIBIT

2.4.4.    Selection of Underwriters and Counsel. The underwriters and legal
counsel to be retained by the Company in connection with any registration or
Public Offering shall be selected by the Board; provided that, in the case of a
registration statement pursuant to, or a Public Offering pursuant to Section 2.1
or following a request therefor under Section 2.2, such underwriters and counsel
shall be reasonably acceptable to the Holders. In connection with any
registration of Registrable Securities pursuant to Sections 2.1, 2.2 or 2.3
hereof, the Holders may select one counsel (plus counsel in each additional
jurisdiction applicable to such Holders or the Company) to represent all Holders
of Registrable Securities covered by such registration.
2.4.5.    Lock-Up. In connection with any underwritten Public Offering initiated
by the Holders pursuant to Section 2.1 or 2.2 or in which the Holders have the
right to participate in at such time pursuant to Section 2.3, if requested by
the managing underwriters, the Company and each Holder agrees not to effect any
public sale or distribution of common stock of the Company (or securities
convertible into or exchangeable or exercisable for common stock) (in each case,
other than as part of such underwritten public offering and other than pursuant
to a registration on Form S-4 or S-8), within 90 days (or such shorter period as
the managing underwriters may require) after, the effective date of such
registration (except as part of such registration).
2.4.6.    Other Agreements. The Company covenants and agrees that, so long as
any Person holds any Registrable Securities in respect of which any registration
rights provided for in Section 2.1 or 2.2 of this Agreement remain in effect,
the Company will not, directly or indirectly, grant to any Person or agree to or
otherwise become obligated in respect of rights of registration in the nature or
substantially in the nature of those set forth in Section 2.1, 2.2 or 2.3 of
this Agreement that would have priority over the Registrable Securities with
respect to the inclusion of such securities in any registration.
2.5.    Indemnification and Contribution.
2.5.1.    Indemnities of the Company. In the event of any registration of any
Registrable Securities or other debt or equity securities of the Company or any
of its subsidiaries under the Securities Act pursuant to this Section 2 or
otherwise, and in connection with any registration statement or any other
disclosure document produced by or on behalf of the Company or any of its
subsidiaries including reports required and other documents filed under the
Exchange Act, and other documents pursuant to which any debt or equity
securities of the Company or any of its subsidiaries are sold (whether or not
for the account of the Company or its subsidiaries), the Company will, and
hereby does, and will cause each of its subsidiaries, jointly and severally, to
indemnify and hold harmless each Holder of Registrable Securities, any Person
who is or might be deemed to be a controlling Person of the Company or any of
its subsidiaries within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, their respective direct and indirect partners,
advisory board members, directors, officers, trustees, members and shareholders,
and each other Person, if any, who controls any

-10-
    



--------------------------------------------------------------------------------

EEXHIBIT

such holder or any such controlling Person within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act (each such Person being
referred to herein as a “Covered Person”), against any losses, claims, damages
or liabilities (or actions or proceedings in respect thereof), joint or several,
to which such Covered Person may be or become subject under the Securities Act,
the Exchange Act, any other securities or other law of any jurisdiction, the
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions or proceedings in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of any material fact
contained or incorporated by reference in any registration statement under the
Securities Act, any preliminary prospectus or final prospectus included therein,
or any related summary prospectus, or any amendment or supplement thereto, or
any document incorporated by reference therein, or any other such disclosure
document (including reports and other documents filed under the Exchange Act and
any document incorporated by reference therein) or other document or report,
(ii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
or (iii) any violation or alleged violation by the Company or any of its
subsidiaries of any federal, state, foreign or common law rule or regulation
applicable to the Company or any of its subsidiaries and relating to action or
inaction in connection with any such registration, disclosure document or other
document or report, and will reimburse such Covered Person for any legal or any
other expenses incurred by it in connection with investigating or defending any
such loss, claim, damage, liability, action or proceeding; provided, however,
that neither the Company nor any of its subsidiaries shall be liable to any
Covered Person in any such case to the extent that any such loss, claim, damage,
liability, action or proceeding arises out of or is based upon (A) an untrue
statement or alleged untrue statement or omission or alleged omission made in
such registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement, incorporated document or other such
disclosure document or other document or report, in reliance upon and in
conformity with written information furnished to the Company or to any of its
subsidiaries through an instrument duly executed by or on behalf of such Covered
Person specifically stating that it is for use in the preparation thereof, (B)
the use of any prospectus after such time as the obligation of the Company to
keep the same effective and current has expired, or (C) the use of any
prospectus after such time as the Company has advised the Holder in writing that
a post-effective amendment or supplement thereto is required, except such
prospectus as so amended or supplemented. The indemnities of the Company and of
its subsidiaries contained in this Section 2.5.1 shall remain in full force and
effect regardless of any investigation made by or on behalf of such Covered
Person and shall survive any transfer of securities or any termination of this
Agreement.
2.5.2.    Indemnities to the Company. Subject to Section 2.5.4, the Company and
any of its subsidiaries may require, as a condition to including any securities
in any registration statement filed pursuant to this Section 2, that the Company
and any of its subsidiaries shall have received an undertaking satisfactory to
it from the prospective seller of such securities, severally and not jointly, to
indemnify and hold harmless the

-11-
    



--------------------------------------------------------------------------------

EEXHIBIT

Company and any of its subsidiaries, each director of the Company or any of its
subsidiaries, each officer of the Company or any of its subsidiaries who shall
sign such registration statement and each other Person (other than such seller),
if any, who controls the Company and any of its subsidiaries within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act and each
other prospective seller of such securities with respect to any statement in or
omission from such registration statement, any preliminary prospectus, final
prospectus or summary prospectus included therein, or any amendment or
supplement thereto, or any other disclosure document (including reports and
other documents filed under the Exchange Act or any document incorporated
therein) or other document or report, if such statement or omission was made in
reliance upon and in conformity with written information furnished to the
Company or any of its subsidiaries through an instrument executed by or on
behalf of such seller specifically stating that it is for use in the preparation
of such registration statement, preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement, incorporated document or other
document or report. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Company, any of its
subsidiaries or any such director, officer or controlling Person and shall
survive any transfer of securities or any termination of this Agreement.
2.5.3.    Contribution. If the indemnification provided for in Sections 2.5.1 or
2.5.2 hereof is unavailable to a party that would have been entitled to
indemnification pursuant to the foregoing provisions of this Section 2.5 (an
“Indemnitee”) in respect of any losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each party
that would have been an indemnifying party thereunder shall, subject to Section
2.5.4 and in lieu of indemnifying such Indemnitee, contribute to the amount paid
or payable by such Indemnitee as a result of such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) in such proportion as
is appropriate to reflect the relative fault of such indemnifying party on the
one hand and such Indemnitee on the other in connection with the statements or
omissions which resulted in such losses, claims, damages or liabilities (or
actions or proceedings in respect thereof). The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by such indemnifying party or
such Indemnitee and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties agree that it would not be just or equitable if contribution
pursuant to this Section 2.5.3 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the preceding sentence. The amount paid or payable
by a contributing party as a result of the losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to above in
this Section 2.5.3 shall include any legal or other expenses reasonably incurred
by such Indemnitee in connection with investigating or defending any such action
or claim. No Person guilty of fraudulent misrepresentation

-12-
    



--------------------------------------------------------------------------------

EEXHIBIT

(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
2.5.4.    Limitation on Liability of Holders of Registrable Securities. The
liability of each holder of Registrable Securities in respect of any
indemnification or contribution obligation of such holder arising under this
Section 2.5 shall not in any event exceed an aggregate amount equal to the net
proceeds to such holder (after deduction of all underwriters’ discounts and
commissions) from the disposition of the Registrable Securities disposed of by
such holder pursuant to such registration.
2.5.5.    Indemnification Procedures. Promptly after receipt by an Indemnitee of
written notice of the commencement of any action or proceeding with respect to
which a claim for indemnification may be made pursuant to this Section 2.5, such
Indemnitee will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action or proceeding; provided that the failure of the Indemnitee to give
notice as provided herein shall not relieve the indemnifying party of its
obligations under this Section 2.5, except to the extent that the indemnifying
party loses substantive legal rights by such failure to give notice. In case any
such action or proceeding is brought against an Indemnitee, the indemnifying
party will be entitled to participate in and to assume the defense thereof (at
its expense), jointly with any other indemnifying party similarly notified to
the extent that it may wish, with counsel reasonably satisfactory to such
Indemnitee, and after notice from the indemnifying party to such Indemnitee of
its election so to assume the defense thereof, the indemnifying party will not
be liable to such Indemnitee for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof other than
reasonable costs of investigation and shall have no liability for any settlement
made by the Indemnitee without the consent of the indemnifying party, such
consent not to be unreasonably withheld. Notwithstanding the foregoing, if in
such Indemnitee’s reasonable judgment a conflict of interest between such
Indemnitee and the indemnifying parties may exist in respect of such action or
proceeding or the indemnifying party does not assume the defense of any such
action or proceeding within a reasonable time after notice of commencement, the
Indemnitee shall have the right to assume or continue its own defense and the
indemnifying party shall be liable for any reasonable expenses therefor, but in
no event will bear the expenses for more than one firm of counsel for all
Indemnitees in each jurisdiction, unless there is a conflict of interest among
Indemnitees, in which case the indemnifying party shall be liable for the
reasonable expenses of additional counsel. No indemnifying party will settle any
action or proceeding or consent to the entry of any judgment without the prior
written consent of the Indemnitee, unless such settlement or judgment (i)
includes as an unconditional term thereof the giving by the claimant or
plaintiff of a release to such Indemnitee from all liability in respect of such
action or proceeding and (ii) does not involve an admission of fault, the
imposition of equitable remedies or the imposition of any obligations on such
Indemnitee and does not otherwise adversely affect such Indemnitee, other than
as a result of the imposition of financial obligations for which such Indemnitee
will be indemnified hereunder.

-13-
    



--------------------------------------------------------------------------------

EEXHIBIT

3.
REMEDIES.

The parties shall have all remedies available at law, in equity or otherwise in
the event of any breach or violation of this Agreement or any default hereunder.
The parties acknowledge and agree that in the event of any breach of this
Agreement, in addition to any other remedies which may be available, each of the
parties hereto shall be entitled to specific performance of the obligations of
the other parties hereto and, in addition, to such other equitable remedies
(including preliminary or temporary relief) as may be appropriate in the
circumstances.
4.
AMENDMENT, TERMINATION, ETC.

4.1.    Oral Modifications. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective.
4.2.    Written Modifications. This Agreement may be amended, modified, extended
or terminated, and the provisions hereof may be waived, only by an agreement in
writing signed by the Company and the Holders holding a majority of Registrable
Securities held by all Holders. Each such amendment shall be binding upon each
party hereto and each Holder. In addition, each party hereto may waive any right
hereunder by an instrument in writing signed by such party.
4.3.    Effect of Termination. No termination under this Agreement shall relieve
any Person of liability for breach prior to termination. In the event this
Agreement is terminated, each Holder shall retain the indemnification rights
pursuant to Section 2.5 hereof with respect to any matter that (i) may be an
indemnified liability thereunder and (ii) occurred prior to such termination.
5.
DEFINITIONS.

    For purposes of this Agreement:
5.1.    Certain Matters of Construction. In addition to the definitions referred
to or set forth below in this Section 5:
(i)    The words “hereof’, “herein”, “hereunder” and words of similar import
shall refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement shall include all subsections thereof;
(ii)    The word “including” shall mean including, without limitation;


(iii)    Definitions shall be equally applicable to both nouns and verbs and the
singular and plural forms of the terms defined; and
(iv)    The masculine, feminine and neuter genders shall each include the other.

-14-
    



--------------------------------------------------------------------------------

EEXHIBIT

5.2.    Definitions. The following terms shall have the following meanings:
“Affiliate” shall mean, with respect to any specified Person, (a) any other
Person which directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person (for
the purposes of this definition “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, by agreement or
otherwise); provided, however, that neither the Company nor any of its
subsidiaries shall be deemed an Affiliate of any of the Holders (and vice
versa), (b) if such specified Person is an investment fund, any other investment
fund the primary investment advisor to which is the primary investment advisor
to such specified Person or an Affiliate thereof and (c) if such specified
Person is a natural Person, any Family Member of such natural Person.
“Agreement” shall have the meaning set forth in the Preamble.
“Board” shall mean the board of directors of the Company.
“business day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.
“Commission” shall mean the Securities and Exchange Commission.
“Company” shall have the meaning set forth in the Preamble.
“Conversion Shares” shall mean (a) the Shares issuable upon conversion of any
Note in accordance with the terms of the Convertible Note Purchase Agreement and
(b) any Reference Property into which any such Note shall become convertible in
accordance with the terms of the Convertible Note Purchase Agreement.
“Convertible Note Purchase Agreement” shall mean that certain Convertible Note
Purchase Agreement dated as of the date hereof among the Company, the
Noteholders from time to time party thereto, and the Guarantors (as defined
therein), as the same may be amended, modified or supplemented from time to time
in accordance with its terms.
“Covered Person” shall have the meaning set forth in Section 2.5.1.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as in effect from
time to time.
“Family Member” shall mean, with respect to any natural Person, (i) any lineal
descendant or ancestor or sibling (by birth or adoption) of such natural Person,
(ii) any spouse or former spouse of any of the foregoing, (iii) any legal
representative or estate of any of the foregoing, (iv) any trust maintained for
the benefit of any of the foregoing and (v) any corporation, private charitable
foundation or other organization controlled by any of the foregoing.

-15-
    



--------------------------------------------------------------------------------

EEXHIBIT

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2.1, January 2, 2015.
“FINRA” shall mean the Financial Industry Regulatory Authority.
“Holders” shall mean the Noteholders, together with their successors and
assigns, holding any Notes or Registrable Securities.
“Indemnitee” shall have the meaning set forth in Section 2.5.3.
“Initial Registration Statement” shall have the meaning set forth in Section
2.1.
“Lock-Up Agreement” shall mean a customary lock-up agreement with the
underwriter(s) of a Public Offering restricting the Person’s right to transfer
any Shares or any securities convertible into or exercisable or exchangeable for
such Shares or enter into any swap or other arrangement that transfers to
another any of the economic consequences of ownership of Shares.
“Parity Shares” shall have the meaning set forth in Section 2.4.1.
“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.
“Pro Rata Portion” shall mean for purposes of Section 2.4, with respect to each
holder of Registrable Securities or Parity Shares requesting that such shares be
registered in such registration statement, a number of such shares equal to the
aggregate number of Shares requested to be registered in such registration
(excluding any shares to be registered for the account of the Company)
multiplied by a fraction, the numerator of which is the aggregate number of
Registrable Securities and Parity Shares held by such holder, and the
denominator of which is the aggregate number of Registrable Securities and
Parity Shares held by all holders requesting that their Registrable Securities
or Parity Shares be registered in such registration.
“Public Offering” shall mean a public offering and sale of Shares for cash
pursuant to an effective registration statement under the Securities Act.
“Registrable Securities” shall mean (a) all Conversion Shares issued or issuable
by the Company upon conversion of any of the Notes (b) all securities of the
Company acquired in connection with a Holder’s exercise of preemptive rights
pursuant to Section 10.3 of the Convertible Note Purchase Agreement and (c) all
securities issued (or issuable upon the conversion, exercise or exchange of any
warrant, right or other security that is issued) as a dividend, stock split,
combination, or any reclassification, recapitalization, merger, consolidation,
exchange or any other distribution or reorganization with respect to, or in
exchange for, or in replacement of, the securities referenced in clause (a) or
(b) above, or this clause (c), provided, that, as to any particular Registrable
Securities, such securities shall cease to constitute Registrable Securities
when (w) a registration statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been disposed

-16-
    



--------------------------------------------------------------------------------

EEXHIBIT

of thereunder; (x) such securities shall have been sold in satisfaction of all
applicable conditions to the resale provisions of Rule 144; (y) all of the
following conditions have been satisfied: (A) such securities shall be eligible
for sale under the provisions of Rule 144 and may be sold without volume
limitation or other restrictions on transfer (including without application of
the provisions of paragraphs (c), (e), (f), (g) and (h) of Rule 144) and (B) all
restrictive or similar legends or instructions with respect to such securities
have been removed from such securities or any certificates representing such
securities; or (z) such securities shall have ceased to be issued and
outstanding.
“Registration Expenses” means any and all expenses incident to performance of or
compliance with Section 2 of this Agreement (other than underwriting discounts
and commissions paid to underwriters and transfer taxes, if any), including (a)
all Commission, securities exchange and FINRA registration and filing fees, (b)
all fees and expenses of complying with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the underwriters in connection
with blue sky qualifications of the Registrable Securities), (c) all printing,
messenger and delivery expenses, (d) all fees and expenses incurred in
connection with the listing of the Registrable Securities on any securities
exchange and obtaining FINRA clearance and all rating agency fees, (e) the fees
and disbursements of counsel for the Company and of its independent public
accountants, including the expenses of any special audits and/or “cold comfort”
letters required by or incident to such performance and compliance, (f) the
reasonable fees and disbursements of one counsel (plus counsel in each
additional jurisdiction applicable to such Holder or the Company) for the
Holders selected pursuant to the terms of Section 2, (g) any fees and
disbursements customarily paid by the issuers of securities, and (h) expenses
incurred in connection with any road show.
“Rule 144” shall mean Rule 144 under the Securities Act (or any successor rule).
“Rule 145” shall mean Rule 145 under the Securities Act (or any successor rule).
“Rule 145 Transaction” shall mean a registration on Form S-4 (or any successor
Form) pursuant to Rule 145.
“Sale” shall mean a Transfer for value and the terms “Sell” and “Sold” shall
have correlative meanings.
“Securities Act” shall mean the Securities Act of 1933, as in effect from time
to time.
“Shares” shall mean shares of common stock, $0.0001 par value per share, of the
Company.
“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares to any other Person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise.
6.
MISCELLANEOUS.


-17-
    



--------------------------------------------------------------------------------

EEXHIBIT

6.1.    Authority: Effect. Each party hereto represents and warrants to and
agrees with each other party that the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument applicable to such party or by which its assets are bound. This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties members of a joint venture or other association.
6.2.    Notices. Any notices and other communications required or permitted in
this Agreement shall be effective if in writing and (a) delivered personally,
(b) sent by facsimile, or (c) sent by overnight courier, in each case, addressed
as follows:
If to the Company, to:


Cross Country Healthcare, Inc.
6551 Park of Commerce Boulevard, N.W.
Suite 200
Boca Raton, Florida 33487
Attention: General Counsel
Facsimile No.: 800-565-9774


With a copy to:
    
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Stephen W. Rubin, Esq.
Facsimile No.: 212-969-2000
    
If to the Holders, to:


PECM Strategic Funding L.P.
Providence Debt Fund III L.P.
Benefit Street Partners SMA LM L.P.
c/o Benefit Street Partners L.L.C.
9 West 57th Street, Suite 4700
New York, New York 10019
Attention: King Jang
Facsimile: 212-588-6769


With a copy to:
    
Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036

-18-
    



--------------------------------------------------------------------------------

EEXHIBIT

Attention: Steven Rutkovsky
Facsimile: 646-728-1529


Notice to the holder of record of any shares of capital stock shall be deemed to
be notice to the holder of such shares for all purposes hereof.
Unless otherwise specified herein, such notices or other communications shall be
deemed effective (a) on the date received, if personally delivered, (b) on the
date received if delivered by facsimile on a business day, or if not delivered
on a business day, on the first business day thereafter and (b) two business
days after being sent by overnight courier. Each of the parties hereto shall be
entitled to specify a different address by giving notice as aforesaid to each of
the other parties hereto.
6.3.    Binding Effect, Etc. This Agreement constitutes the entire agreement of
the parties with respect to its subject matter, supersedes all prior or
contemporaneous oral or written agreements or discussions with respect to such
subject matter, and shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective heirs, representatives,
successors and permitted assigns.
6.4.    Successors and Assigns. The registration rights of a Holder pursuant to
this Agreement with respect to all or any portion of its Registrable Securities
may be assigned (but only with all related obligations) to a transferee of any
of such Holder’s Notes or Registrable Securities permitted under the Note
Purchase Agreement; provided that the Company is, within a reasonable time of
such transfer, furnished with written notice of the name and address of such
transferee or assignee and the Registrable Securities with respect to which such
registration rights are being assigned and (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms set forth in this
Agreement. The Company may not assign its respective rights or obligations
hereunder without the prior written consent of the Holders.
6.5.    Descriptive Heading. The descriptive headings of this Agreement are for
convenience of reference only, are not to be considered a part hereof and shall
not be construed to define or limit any of the terms or provisions hereof.
6.6.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one instrument.
6.7.    Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.
6.8.    No Recourse. Notwithstanding anything that may be expressed or implied
in this Agreement, the Company and each Holder covenant, agree and acknowledge
that no recourse

-19-
    



--------------------------------------------------------------------------------

EEXHIBIT

under this Agreement or any documents or instruments delivered in connection
with this Agreement shall be had against any current or future director,
officer, agent, employee, general or limited partner or member of any Holder or
of any Affiliate or assignee thereof, as such, whether by the enforcement of any
assessment or by any legal or equitable proceeding, or by virtue of any statute,
regulation or other applicable law, it being expressly agreed and acknowledged
that no personal liability whatsoever shall attach to, be imposed on or
otherwise be incurred by any current or future director, officer, agent,
employee, general or limited partner or member of any Holder or of any Affiliate
or assignee thereof, as such, for any obligation of any Holder under this
Agreement or any documents or instruments delivered in connection with this
Agreement for any claim based on, in respect of or by reason of such obligations
or their creation.
7.
GOVERNING LAW.

7.1.    Governing Law. This Agreement and all claims arising out of or based
upon this Agreement or relating to the subject matter hereof shall be governed
by and construed in accordance with the domestic substantive laws of the State
of New York without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.
7.2.    Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of New York located in the Borough
of Manhattan for the purpose of any action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation arising out
of or based upon this Agreement or relating to the subject matter hereof, (b)
hereby waives to the extent not prohibited by applicable law, and agrees not to
assert, and agrees not to allow any of its subsidiaries to assert, by way of
motion, as a defense or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such
proceeding brought in one of the above-named courts is improper, or that this
Agreement or the subject matter hereof may not be enforced in or by such court
and (c) hereby agrees not to commence or maintain any action, claim, cause of
action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation arising out of or based upon this Agreement or relating to the
subject matter hereof other than before one of the above-named courts nor to
make any motion or take any other action seeking or intending to cause the
transfer or removal of any such action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation to any court
other than one of the above-named courts whether on the grounds of inconvenient
forum or otherwise. Notwithstanding the foregoing, to the extent that any party
hereto is or becomes a party in any litigation in connection with which it may
assert indemnification rights set forth in this agreement, the court in which
such litigation is being heard shall be deemed to be included in clause (a)
above. Notwithstanding the foregoing, any party to this Agreement may commence
and maintain an action to enforce a judgment of any of the above-named courts in
any court of competent jurisdiction. Each party hereto hereby consents to
service of process in any such proceeding in any manner permitted by New York
law, and agrees that service of process by

-20-
    



--------------------------------------------------------------------------------

EEXHIBIT

registered or certified mail, return receipt requested, at its address specified
pursuant to Section 6.2 hereof is reasonably calculated to give actual notice.
7.3.    WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
HERETO THAT THIS SECTION 7.3 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY
ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 7.3 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.
7.4.    Exercise of Rights and Remedies. No delay of or omission in the exercise
of any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any such delay, omission nor waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after that
waiver.


[Signature pages follow]



-21-
    



--------------------------------------------------------------------------------

EEXHIBIT



IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.
COMPANY:    CROSS COUNTRY HEALTHCARE, INC.




By:        /s/ Stephen W.
Rubin                                                            
Name:    Stephen W. Rubin
Title:    Vice President







[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EEXHIBIT

HOLDERS:     BENEFIT STREET PARTNERS SMA LM L.P.




By:    /s/ Bryan
Martoken                                                                
Name:    Bryan Martoken
Title:    CFO – Capital Markets Group


    
PECM STRATEGIC FUNDING L.P.


By: PECM Strategic Funding GP L.P.
    
By: PECM Strategic Funding GP Ltd.




By:     /s/ Bryan
Martoken                                                               
Name:    Bryan Martoken
Title:    CFO – Capital Markets Group




PROVIDENCE DEBT FUND III L.P


    
By:         /s/ Bryan
Martoken                                                           
Name:    Bryan Martoken
Title:    CFO – Capital Markets Group
    

[Signature Page to Registration Rights Agreement]

